Citation Nr: 1313506	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  07-28 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts 



THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The Veteran had active service from July 1968 to July 1970.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Board remanded the case for further development in February 2011.  The case has since been returned for appellate review.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The Veteran has been shown to have malignant melanoma and actinic keratosis that are related to his military service.   


CONCLUSION OF LAW

Malignant melanoma and actinic keratosis were incurred in active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In the decision below, the RO has granted the benefit sought in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id.  

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset. 38 C.F.R. § 3.309(e), Note 2.  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision. 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii). 

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 67 Fed. Reg. 42600 -42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

The Board must assess the credibility and weight of all the evidence to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for malignant melanoma and actinic keratosis.  

The Veteran contends that he developed a skin disorder as a result of his military service.  Specifically, he has reported that he spent considerable time outdoors in his service occupation, which included constructing bases, and he believes exposure to sun and dirt led to malignant melanoma.  He has also asserted that his skin disorder is related to herbicide exposure in Vietnam.  

The Veteran's DD Form 214 does show that he had one year of foreign service in Vietnam and earned the Vietnam Service Medal, as well as a Purple Heart.  He is therefore presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  However, the evidence does indicate that he has any disorder on the list of diseases that VA has associated with herbicide exposure.  Thus, service connection is not warranted on a presumptive basis.

The Veteran's service treatment records are also negative for any complaints, diagnoses, or treatment for malignant melanoma or any other skin disorder.  He denied having a medical history of skin diseases during his May 1970 separation physical examination, and no skin disorders were noted on objective examination.  

The Veteran was later afforded a VA examination in July 1971 during which he was noted as having brown pigmented spots on his skin; however, no actual skin disorder was diagnosed at that time.  

The Veteran has reported that he underwent an Agent Orange examination at a VA hospital in the 1970s.  Although the RO has conducted a search, no records of VA treatment between 1971 and 2007 have been located.  

Nevertheless, pursuant to the Board's February 2011 remand instructions, the Veteran was afforded a VA examination of his skin in March 2011.  The examiner stated that she had reviewed the claims file.  The Veteran reported that he often worked without wearing a shirt in service and that he sustained multiple extensive sunburns.  He also stated that, since his diagnosis and treatment for melanoma in 2004, he had undergone treatment for extensive sun damage, including actinic keratoses on his forehead and scalp.  The examiner confirmed that there was documentation of liquid nitrogen treatment in 2010 for actinic keratoses of the scalp and face.

Upon examination, it was noted that there was sun damage to the scalp with a few scattered actinic keratoses and scaly erythematous in two to three millimeter patches.  On the chest, there was a two-inch long, thin, horizontal scar, which was well-healed and had no active keloidal formation or affectation of the underlying tissue.  The examiner noted that the Veteran had type one skin, which is at very high risk for skin cancer.  She diagnosed him with actinic keratosis of the scalp and melanoma of the chest and opined that these conditions were more likely than not caused by service because of the extensive sun exposure therein.

After carefully reviewing the relevant evidence, the Board finds that service connection for malignant melanoma and actinic keratosis is warranted.  The medical evidence relates the Veteran's current skin disorders to his sun exposure in service.  Although there is no record that the Veteran suffered sunburns in service, he is competent to report the conditions he experienced, including any symptoms that are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board cannot reject, or find nonprobative, lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Furthermore, the Veteran's report of sunburn is consistent with the circumstances of his service, and the Board has no reason to doubt his credibility. See Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In Coburn v. Nicholson, 19 Vet. App. 427 (2006), the Court pointed out that reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran. See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Thus, the Board does find the March 2011 VA examiner's opinion to be probative and persuasive. 

In general, the Board is responsible for assessing the credibility and weight to be given to the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such assessments extend to medical evidence. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion reached; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). 

Based on the foregoing, it cannot be said that a preponderance of the evidence is against the Veteran's claim.  In fact, the only medical opinion in the claims file is favorable.  Therefore, the Board finds that the evidence raises at least a reasonable doubt as to whether the Veteran's malignant melanoma and actinic keratosis are related to his military service. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board also observes that the Court has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim. See Mariano v. Principi, 17 Vet. App. 305, 312 (2003). 

Thus, for the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's malignant melanoma and actinic keratosis are related his military service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for malignant and melanoma and actinic keratosis is warranted. 


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for malignant and melanoma and actinic keratosis is granted.  



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


